Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 8, 1994, which, upon reconsideration, adhered to its original decision assessing Stephen E. Feldman, P.C. for additional unemployment insurance contributions.
After a hearing, the Board found Stephen E. Feldman, P. C. (hereinafter the corporation) liable for additional unemployment insurance contributions attributable to its employment of Kenneth Feldman, a part-time attorney. The corporation contends that the Board erred in making this decision because Feldman was not an employee, but rather was an independent contractor. However, inasmuch as the record reveals that, among other things, the corporation reviewed Feldman’s work, provided Feldman with use of its office and staff, billed clients and paid Feldman directly, we reject this contention and find that substantial evidence supports the Board’s decision.
Mercure, J. P., Crew III, White, Casey and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.